DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	The Amendment filed on December 22nd 2020 has been entered. Claims 1 – 4, 6 – 11 and 13 - 15 have been amended and claims 16 – 20 newly added. Claims1 - 20 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -13, filed November 2, 2018, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are/not persuasive.
	First, applicant argues that the double-word index of the cited reference is different from the one-pas indexing as recited in independent claim 1. In furthering that argument, applicant states that the one-pass indexing “identifies documents having any one of the multiple search tokens.”

Secondly, applicant argues that the cited reference do not teach identifying document in the database having any one of the multiple search tokens" and "counting an occurrence of each of the documents in the database identified as having any one of the multiple search tokens."
Examiner partially agrees and partially disagrees and respectfully submits that ”  any one of the multiple search tokens” is taught by the cited references as explained above, however, the cited references do not fully disclose "counting an occurrence of each of the documents in the database identified as having any one of the multiple search tokens."
Thirdly, applicant argues that Harbarth does not describe how such an indexing structure would operate, for instance, to identify documents in which any one
of the words in a query are found, and counting an occurrence of each of the documents to determine a result for the query.
Examiner partially agrees and partially disagrees and respectfully submits that  the cited reference teach   “identify documents in which any one of the words in a query are found” however does not fully disclose “counting an occurrence of each of the see Fig. 1
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Vaithyanathan et al., (United States Patent Number 5819258) hereinafter Vaithyanathan.

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	

Regarding claim 1 Nayak teaches a method of text search of a database, comprising: receiving a text search expression for a text search  (Query interface
component 710 is adapted to receive a query from a user and provide the query to parser component 720. It should be appreciated that the entered query can be specified in a full text query format [0042]) of a database; (database or external database [0067]) converting the text search expression to a query plan (execution plan generation system can utilize the parsed data to produce an integrated query plan [0042])  comprising multiple search tokens;  (Parser component 720 receives input from the query interface component 710 and parses the input query into tokens [0042]) and performing, based on the query plan, (execution plan generation system can
utilize the parsed data to produce an integrated query plan [0042]) 
Nayak does not fully disclose  a one-pass indexing comprising a single scan of an inverse index table associated with the database to identify documents in the database having the multiple search tokens; the performing the one-pass indexing comprising: identifying documents in the database having any one of the multiple search tokens; and counting an occurrence of each of the documents in the database identified as having any one of the multiple search tokens.
Harbarth teaches a one-pass indexing (index that contains each pair of two consecutive words occurring in any document, [0033])  comprising a single scan (single index lookup [0033]) of an inverse index table (double-word-index [0033]) associated with the database (native XML database [0027]) to identify documents in the database (The text documents 10 may be XML documents and the database storing the documents 10 may be a native XML database. [0027]) having the multiple search tokens (multiple words in arbitrary positions as well as multiple words in specific positions [0052])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Harbarth whereby   a one-pass indexing comprising a single scan of an inverse index table associated with the database to identify documents in the database having the multiple search tokens. By doing so an advantageous indexing structure combining text and structure information, which facilitates a very efficient information
retrieval especially in large text document collections is achieved Harbarth [0052].
	Vaithyanathan teaches the performing the one-pass indexing comprising: identifying documents in the database having any one of the multiple search tokens; (The documents in the cluster being processed are then

tokens in the domain Col. 7 ln 63 - 65 Col 8 ln 1 – 4) and counting an occurrence of each of the documents in the database identified as having any one of the multiple search tokens (Wij = tfij . log (ndocumets/dfi) where 
Wij is the assigned weight of token "i" in document "j".
tfij is the frequency of occurrence of token "i" in document "j".
dfi is the total number of documents in which token "i" occurs.
ndocumets is the total number of documents in the cluster.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Harbarth to incorporate the teachings of Vaithyanathan wherein the performing the one-pass indexing comprising: identifying documents in the database having any one of the multiple search tokens; and counting an occurrence of each of the documents in the database identified as having any one of the multiple search tokens. By doing so the dynamic representation scheme for each document in different stages of the hierarchical decomposition has the advantage that a smaller number of tokens 10

	Claims 7 and 13 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the method of claim 1.
Nayak as modified further teaches comprising retrieving the documents in the database having the multiple search tokens (return a list of documents that contain the specified keywords or phrases [0035])
Nayak as modified does not fully disclose wherein performing the one-pass indexing does not comprise performing a multi-pass scan or a self-join of the inverse index table.
Harbarth teaches wherein performing the one-pass indexing (index that contains each pair of two consecutive words occurring in any document, [0033]) does not comprise performing a multi-pass scan or a self-join of the inverse index table (single index lookup and no document scanning afterwards [0033])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate 
comprising thousands of words. Harbarth [0027]
	Claims 8 and14 correspond to claim 2 and are rejected accordingly.

Regarding claim 3 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the method of claim 1.
Nayak as modified further teaches wherein the multiple search tokens (receives input from the query interface component 710 and parses the input query into tokens [0042]) comprise a first search token (first word [0038]) and a second search token, (second word [0038]) wherein the text search expression comprises multiple words, (Word breaker component can break up a provided query string into keywords. The keywords can then be operated on to produce more keywords [0045]) wherein the first search token is a first word of the text search expression, (For instance, keyword location can be specified as the position of the key word in the document (e.g., first word, [0038])   and the second search token is a second word of the text search expression, (For instance, keyword location can be specified as the position of the key
 identifying  (docid[0052]) see equation from [0049]  and counting documents of the database (Result shows documents with the term, “document” occurring with docid 1, and docid 4 [0055])
  matching the first search token (a.term=“document” [0058]) this is chosen from   

keywordtable(“”Document Processing”” [0059])    to give a first set of a list of documents, (B. Scope-List: (Term, Propid, Docid, IndexTime Rank showing Result: [0055]) and identifying  (docid[0052]) see equation from [0049]  and counting documents of the database (Result shows documents with the term, “processing” occurring with docid 1, and docid 5 [0055])    matching the second search token  (a.term=“processing” [0058]) this is chosen from keywordtable(“”Document Processing”” [0059])   to give a second set of the list of documents (C. Scope-List: (Term, Propid, Docid, IndexTime Rank showing Result: [0056])
Nayak as modified does not fully disclose  performing the one-pass indexing comprises
Harbarth teaches wherein performing the one-pass indexing (index that contains each pair of two consecutive words occurring in any document, [0033])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Harbarth in performing the one-pass indexing. By doing so it is 
comprising thousands of words. Harbarth [0027]
Claim 9 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the method of claim 3.
Nayak as modified teaches  comprising implementing the text search (entered query can be specified in a full text query format [0042])  on the database,  (local database or external database [0067]) wherein implementing the text search  (full
text query [0042]) combining the first set of the list of documents with the second set of the list of documents (combined results of documents with terms, “document” and “processing” [0056])   to give a union bag (C. Scope-list: Result [0056])
Nayak as modified does not fully disclose  performing the one-pass index indexing
Harbarth teaches wherein performing the one-pass indexing (index that contains each pair of two consecutive words occurring in any document, [0033])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Harbarth in performing the one-pass indexing. By doing so it is 
comprising thousands of words. Harbarth [0027]
	Claim 10 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the method of claim 4.
Nayak as modified teaches  wherein the text search expression comprises two words,  (Select * from keywordtable("'Document Processing"', US_English), [0059]) wherein documents in the union bag having a count of two are documents that contain the first search token and the second search token (documents with term=”document” and  docid = 4 have an indextimerank of 2 and documents with term=”processing” and  docid = 5 have an indextimerank of 2 [0052])

Regarding claim 6 Nayak in view of Harbarth and in further view of
Vaithyanathan teaches the method of claim 1. 
Nayak as modified further teaches wherein the database comprises a relational database, (a database management system (e.g., SQL Server) database engine [0035]) wherein the query plan   (an integrated query plan [0042]) comprises a structured query language (SQL) query plan, (a traditional relational query in SQL [0042])   wherein converting the text search expression to  query plan comprises converting, via a text-search SOLquery generator, the text search expression into the SQL query plan (Parser component 720 receives input from the query interface component 710 and parses the input query into tokens. Subsequently, execution plan generation system can
utilize the parsed data to produce an integrated query plan … a query tree including the parsed keyword inputs and relational prepositions can be generated by the execution plan generator 730. [0042]) to provide for direct leveraging of SQL operators in the text search (FROM clause of any SQL query [0057]) (Select * [0058]) (WHERE clause [0058]) (FROM clause of a Select statement or as part of a JOIN with an ON clause  [0061])

Regarding claim 11 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the method of claim 10.
Nayak as modified teaches  wherein the words for text search expression comprises two words,  (Select * from keywordtable("'Document Processing"', US_English), [0059]) wherein the first search token is a first word of the two words, (document [0059]) and the second search token is a second word of the two words  (processing [0059]) and wherein documents in the union bag having a count of two are documents that contain the first search token and the second search token (documents with term=”document” and  docid = 4 have an indextimerank of 2 and documents with term=”processing” and  docid = 5 have an indextimerank of 2 [0052])
Regarding claim 12 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the computing device of claim 7.
Nayak as modified further teaches  wherein the database comprises a relational database,  (a database management system (e.g., SQL Server) database engine [0035])  wherein the query plan  (an integrated query plan [0042]) comprises a structured query language (SQL) query plan,  (a traditional relational query in SQL [0042])  wherein the search portal comprises a text-search SQL-query generator  (Fig. 8 Execution Plan Generator System [0042]) to process the words for the text search   (parses the text and emits tokens corresponding to elements of a language grammar [0038]) into the SQL query plan  (Subsequently, execution plan generation system can utilize the parsed data to produce an integrated query plan [0042])  that directly applies SQL operators in the text search  (SELECT B.docld FROM 
KeyWordTable("'gumption"', US_English)
INNER JOIN BindFu!ITextObject(FtldxSchema, myFtldx,
ftldxCompRel,
(keyword, colid, pid, docid)) B
ON k.normalizedKeyword - B.keyword [0061]) implemented as the SQL query plan  (integrated query plan [0042]) on the database, (local database or external database [0067])

Regarding claim 15 Nayak in view of Harbarth and in further view of Vaithyanathan teaches the  computer-readable medium of claim 13.
Nayak as modified further teaches  wherein the database comprises a relational database, (a database management system (e.g., SQL Server) database engine [0035])  wherein the query plan comprises a structured query language (SQL) query plan, (integrated query plan [0042]) wherein the instructions comprising the text search engine comprise a text-search SQL-query generator  (Fig. 8 Execution Plan Generator System [0042]) to direct the processor (The optimized expression can be provided to the execution engine component 770 which can correspond to a database management system query processor [0042])  to transform the text search expression into the SQL query plan (Parser component 720 receives input from the query interface component 710 and parses the input query into tokens. Subsequently, execution plan generation system can utilize the parsed data to produce an integrated query plan ([0042])  that directly utilizes SQL operators in a text search of the database based on the text search expression (SELECT B.docld FROM
KeyWordTable("'gumption"', US_English)
u BindFu!ITextObject(FtldxSchema, myFtldx,
ftldxCompRel,
(keyword, colid, pid, docid)) B
ON k.normalizedKeyword - B.keyword [0061])  and applied as the SQL query plan (integrated query plan [0042])

Regarding claim 16 Nayak in view of Harbath and in further view of Vaithyanathan teaches the method of claim 1.
Nayak as modified does not fully teach wherein performing the one-pass indexing comprises: identifying, among the documents in the database identified as having any one of the multiple search tokens, a document having the occurrence that equals a number of the multiple search tokens.
Harbath teaches performing the one-pass indexing(index that contains each pair of two consecutive words occurring in any document, [0033])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Harbarth in performing the one-pass indexing. By doing so it is advantageous in databases storing huge amounts of much more complex text documents with any number of nodes in arbitrary depth, each node possibly
comprising thousands of words. Harbarth [0027]
Vaithyanathan teaches identifying, among the documents in the database (documents in the cluster Col. 6 ln 8 – 10) identified as having any one of the multiple search tokens, (each document in the cluster is separated into "terms" or "tokens" using  a document having the occurrence that equals a number of the multiple search tokens (the remaining set of tokens is defined as the “domain” for the current set of documents being clustered Col. 7 ln 60 – 62)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Harbarth to incorporate the teachings of Vaithyanathan identifying, among the documents in the database identified as having any one of the multiple search tokens, a document having the occurrence that equals a number of the multiple search tokens. By doing so the resulting tokens are gathered together to form the token group for that
cluster being processed and any duplicate tokens are  removed. Vaithyanathan Col. 6 ln 47 – 50. 
	Claim 18 corresponds to claim 16 and is rejected accordingly.

Regarding claim 17 Nayak in view of Harbath and in further view of Vaithyanathan teaches the method of claim 1.
Nayak as modified does not fully disclose  wherein a token-document pair of the occurrence of each of the documents in the database identified as having any one of the multiple search tokens is unique.
  wherein a token-document pair (documents in a cluster separated into tokens Col. 6 ln 42 – 43) of the occurrence of each of the documents in the database (documents in the cluster Col. 6 ln 8 – 10) identified as having any one of the multiple search tokens is unique (The topic tokens are collected from all levels in the cluster hierarchy and a unique list is created by eliminating duplicates. Col. 11 ln 32 – 34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Harbarth to incorporate the teachings of Vaithyanathan wherein a token-document pair of the occurrence of each of the documents in the database identified as having any one of the multiple search tokens is unique. By doing so new documents can be easily
routed into the hierarchy by representing the document in each sub-cluster by the tokens in the appropriate domain and  fitting the document into appropriate sub-clusters. Col. 11 ln 18 -21. 
	Claim 19 corresponds to claim 17 and is rejected accordingly.

Regarding claim 20 Nayak in view of Harbath and in further view of Vaithyanathan teaches the computer-readable medium of claim 13.
Nayak as modified does not fully disclose  wherein executing the one- pass indexing comprises: identify, among the documents in the database identified as having any one of the multiple words, a document having the occurrence that equals a number of the multiple words, wherein a word-document pair of the occurrence of each of the documents in the database identified as having any one of the multiple words is unique.
Harbarth teaches wherein performing the one-pass indexing (index that contains each pair of two consecutive words occurring in any document, [0033])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak to incorporate the teachings of Harbarth in performing the one-pass indexing. By doing so it is advantageous in databases storing huge amounts of much more complex text documents with any number of nodes in arbitrary depth, each node possibly
comprising thousands of words. Harbarth [0027]
	Vaithyanathan teaches identify, among the documents in the database (documents in the cluster Col. 6 ln 8 – 10) identified as having any one of the multiple words, (each document in the cluster is separated into "terms" or "tokens" using a set of predefined "delimiters" which are appropriate to the type of documents in the cluster Col. 6 ln 42 – 44)  a document having the occurrence that equals a number of the multiple words, (the remaining set of tokens is defined as the “domain” for the current set of documents being clustered Col. 7 ln 60 – 62) wherein a word-document pair (documents in a cluster separated into tokens Col. 6 ln 42 – 43) of the occurrence of each of the documents in the database (documents in the cluster Col. 6 ln 8 – 10) identified as having any one of the multiple words is unique (The topic tokens are collected from all levels in the cluster hierarchy and a unique list is created by eliminating duplicates. Col. 11 ln 32 – 34)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nayak in view of Harbarth to incorporate the teachings of Vaithyanathan to identify, among the documents in the database identified as having any one of the multiple words, a document having the occurrence that equals a number of the multiple words, wherein a word-document pair of the occurrence of each of the documents in the database identified as having any one of the multiple words is unique. By doing so new documents can be easily routed into the hierarchy by representing the document in each sub-cluster by the tokens in the appropriate domain and fitting the document into appropriate sub-clusters. Col. 11 ln 18 -21.

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire

filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If

supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
04/15/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166